 


110 HR 384 IH: To include Nelson County, Virginia, in the Appalachian region for purposes of the programs of the Appalachian Regional Commission.
U.S. House of Representatives
2007-01-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 384 
IN THE HOUSE OF REPRESENTATIVES 
 
January 10, 2007 
Mr. Goode introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To include Nelson County, Virginia, in the Appalachian region for purposes of the programs of the Appalachian Regional Commission. 
 
 
1.Inclusion of Nelson county and Franklin county, Virginia, in the Appalachian regionSection 14102(a)(1)(L) of title 40, United States Code, is amended by inserting Nelson, after Montgomery,. 
 
